Case 3:20-cv-00181-RJD Document 32 Filed 01/27/21 Page 1 of 2 Page ID #1712




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

FRANK McCRACKEN,                                       )
                                                       )
       Plaintiff,                                      )
                                                       )
               vs.                                     )      CIVIL NO. 20-cv-181-RJD
                                                       )
COMMISSIONER of SOCIAL SECURITY,                       )
                                                       )
       Defendant.                                      )

                                MEMORANDUM AND ORDER

DALY, Magistrate Judge:

       This matter comes before the Court on the parties’ Joint Motion to Award Attorney Fees

and Expenses pursuant to the Equal Access to Justice Act (Doc. 31). The parties ask that the Court

award attorney’s fees in the amount of $7,300.00. The parties ask that the Order provide specific

language that any fees paid belong to Plaintiff, not his attorney, and can be offset to satisfy any

pre-existing debt that Plaintiff owes the United States.

       The Court finds that Plaintiff is the prevailing party and is entitled to an award of attorney’s

fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d)(1)(B). The Court further

finds that the amount sought is reasonable and appropriate. Therefore, the Joint Motion to Award

Attorney Fees and Expenses (Doc. 31) is GRANTED. The Court awards Plaintiff attorney’s fees

and expenses in the amount of $7,300.00 (seven thousand, three hundred dollars, and no cents).

This award shall fully and completely satisfy any and all claims for fees and expenses that may

have been payable to Plaintiff in this matter under the Equal Access to Justice Act, 28 U.S.C. §

2412. This order does not address Plaintiff’s costs.

       Any fees paid belong to Plaintiff and not his attorney and can be offset to satisfy any pre-

existing debt that Plaintiff owes the United States. Astrue v. Ratliff, 560 U.S. 586 (2010). If


                                                  1
Case 3:20-cv-00181-RJD Document 32 Filed 01/27/21 Page 2 of 2 Page ID #1713




Defendant can verify that Plaintiff does not owe a pre-existing debt to the government subject to

the offset, Defendant will direct that the award be made payable to Plaintiff’s attorney pursuant to

the EAJA assignment duly signed by Plaintiff and Counsel.

IT IS SO ORDERED.

DATED: January 27, 2021


                                              s/Reona J. Daly
                                              REONA J. DALY
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
